DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 3


Claims 1-4, 47, 107-08, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinji (WO 2004098251 A1).
	As to claim 1, Shinji discloses a connector assembly having at least one cable (2. 3, or 4) comprising at least a first cable conductor ( 21, 31, or 41) and an electrical connector, the connector assembly comprising: a first contact tip (21, 31, or 41 ) comprising a superelastic conductive material configured to mate with a first signal contact of a circuit board (11, 12); and a first conductive coupler (10A, 10B) mechanically coupling the first contact tip (21, 31, or 41 ) to the first cable conductor, wherein the first conductive coupler (10 or 10B) at least partially surrounds a circumference of the first contact tip (21, 31, or 41 or 22, 32, 42) and a circumference of the first cable conductor (2). The term “superelastic” is considered as a wording choice for the elasticity of conductive material as there is no disclosure describing different levels of elasticity. 
As to claim 2, Shinji discloses a housing (11) comprising an opening at 10A, 10B therethrough, wherein: the opening comprises a first end and a second end, the first contact tip (21, 31, or 41) passes through the first opening, the first cable conductor passes through the second opening (10A), and the first conductive coupler is disposed in the housing opening.
As to claim 3, Shinji discloses the first conductive coupler is retained within the opening  such that interference between the first conductive coupler and the first end or second end of the opening (11A) inhibits movement, in at least one direction relative to the housing (11), of the first contact tip and the first cable conductor. 
As to claim 4, Shinji discloses the movement of the first contact tip (21, 31, or 41 or 22, 32. 42) and the first cable conductor is inhibited in a length direction of the first cable conductor.
As to claim 47, Shinji discloses the first conductive coupler mechanically couples the first contact tip to the first cable conductor through a weld, solder joint, or crimp (soldering method: A connection structure for a printed wiring board or see claim 9).
As to claim 107, Shinji discloses an electrical connector, comprising: mechanically and electrically connecting a first cable conductor (2, 3, or 4) formed of a first material to a first electrical contact tip(21, 31, or 41) formed of a conductive superelastic material different from the first material; attaching a member to the first cable conductor and/or the first electrical contact tip; and positioning the member in a housing (11) with the first electrical contact tip  exposed in a surface ( with opening: 11A) of the housing (11) and the first cable conductor extending from the housing. The term “superelastic” is considered as a wording choice for the elasticity of conductive material as there is no disclosure describing different levels of elasticity.
As to claim 108, Shinji discloses mechanically and electrically connecting the first cable conductor to the first electrical contact tip (21, 31, 41) comprises welding the first cable conductor, first electrical contact tip, and a first conductive coupler together (see soldering method: A connection structure for a printed wiring board and claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinji (WO 2004098251 A1). 
Shinji discloses the aforementioned limitations, but fails to disclose the first contact tip and the first cable conductor have a diameter less than or equal to 30 AWG. It would have been obvious matter of design choice to have the first contact tip and the first cable conductor have a diameter less than or equal to 30 AWG, such a modification would have involved a mere change in the size of the component.  A change in size of component is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to have the first contact tip and the first cable conductor have a diameter less than or equal to 30 AWG in order to meet the mating component size to make reliable interconnection in Shinji’s device. 
Claims 139-141 are rejected under 35 U.S.C. 103 as being unpatentable over Shinji (WO 2004098251 A1) in view Pitten et al. (Pub. No.: 2018/0269612)
As to claim 139, Shinji discloses a substrate  (2, 3, or 5) comprising a first surface and a second, opposing surface; a semiconductor device (20, 30, or 40) on the first surface; and a first connector assembly (1) configured to couple signals to the semiconductor device, (translation: page 3, second paragraph) wherein the first connector assembly configured to carry the signals and a first connector comprising a first plurality of superelastic contact tips  (21, 31, or 41) electrically connected to the conductors  (20, 30, or 40) of the first plurality of cables and pressure mounted to the first surface. However, Shinji fails to explicitly disclose the use of multiple cables. Pittten discloses the use of multiple cables (see figs. 2, 3, 16 or paragraph 0066). It would have obvious to one having ordinary skill in the art to use multiple cables conductors such as disclosed in Pitten in order to increase the connectivity features in Shinji’s system. 
As to claim 140, Shinji and Pitten disclose a second connector assembly configured to couple signals to the semiconductor device (translation: page 3, second paragraph), wherein the second connector assembly comprises a second plurality of cables with conductors configured to carry the signals and a second connector comprising a second plurality of superelastic contact tips (21, 31, or 41) electrically connected to the conductors of the second plurality of cables and pressure mounted to the second surface.
As to claim 141, Shinji and Pitten disclose the first connector terminates the first plurality of cables (2, 3, or 4) at a first end; and a second end of the first plurality of cables are coupled to an I/O connector (1). 
                                       C             Conclusion
Claims 5, 8,10-13, 15-18, 20-23, 26, 35-36, 40,42, 44-45, 110-, 112-114, 117 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	     09/30/2022